Order entered October 26, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-18-00453-CV
                          IN RE CITY OF DALLAS, Relator

                                         and

                         THE CITY OF DALLAS, Appellant

                                          V.

                DALLAS COMPANION ANIMAL PROJECT, Appellee

         Original Proceeding and Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-17478

                                      ORDER
      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   ROBERT M. FILLMORE
                                                       JUSTICE